Citation Nr: 0001485	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  95-05 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and H.D.


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from August 29, 1973, 
to September 25, 1973.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  In January 1998, the Board issued a 
decision denying reopening of the claim for service 
connection for psychiatric disability.  The veteran appealed 
this decision, and in January 1999 the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals before March 1, 1999, hereinafter Court) 
granted a joint motion to remand the case and vacated the 
Board's January 1998 decision.


REMAND

The Board initially notes that the veteran's representative 
has argued that an October 1973 claim by the veteran for 
service connection for psychiatric disability remained 
unadjudicated until October 1994.  The Board points out, 
however, that an unappealed November 1989 rating decision 
denied the claim for service connection for psychiatric 
disability.  The issue on appeal is therefore correctly 
listed on the title page of this action.

Briefly, the Court vacated the Board's January 1998 decision 
and remanded the case for the Board to apply 38 C.F.R. 
§ 3.156(a) in light of the decision in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Review of the record reflects 
that the veteran's representative, in an October 1999 
statement, referred to portions of a September 1997 statement 
by Bryan Nelson, M.D., in which Dr. Nelson purportedly 
concluded that the veteran had experienced severe anxiety 
problems in service.  The Board notes that a copy of Dr. 
Nelson's September 1997 statement is not on file, and, under 
the circumstances, concludes that a copy of this statement 
should be obtained.  See generally Robinette v. Brown, 8 Vet. 
App. 69 (1995).

The Board additionally notes that the veteran, at a September 
1976 psychiatric evaluation, reported receiving treatment at 
the VA Medical Center (VAMC) in Indianapolis, Indiana, in 
1974.  The record reflects that the veteran's Application for 
Medical Benefits at the Indianapolis, Indiana VAMC for the 
treatment of "nerves" was denied in June 1974.  The record 
also shows that the RO attempted to obtain medical records 
for the veteran from that facility only for the period from 
1976.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should attempt to obtain 
a copy of  treatment records for the 
veteran from the Indianapolis, 
Indiana VAMC for the period from 
September 1973 to through October 
1976.  If the veteran or his 
representative identify any other 
pertinent VA records which have not 
already been obtained, the RO should 
attempt to obtain a copy of those 
records as well.

2.  The RO should also contact the 
veteran, through his representative, 
and request that he provide a copy 
of the September 1997 statement by 
Dr. Nelson.  

3.  Thereafter, the RO should review 
the claims files and ensure that all 
development actions have been 
conducted and completed in full.  
Then, the RO should undertake any 
other indicated development and 
readjudicate the issue of whether 
new and material evidence has been 
submitted to reopen a claim for 
service connection for psychiatric 
disability in light of relevant 
decisions, including Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

4.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case 
and be afforded an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 









directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


